— Order, Supreme Court, New York County, entered on August 1, 1975, awarding plaintiff temporary alimony and child support in the sum of $550 a week, unanimously modified, on the facts and in the exercise of discretion, to the extent of reducing such award to $400 per week, and, as so modified, the order is affirmed, without costs. While the parties have succeeded, by means of their conjectural and conflicting affidavits, in obliterating any possible clear view of their economic assets and needs, it does appear that plaintiff possesses valuable real estate holdings which throw off a steady income, holds two master’s degrees and is an analyst in training. Under these circumstances we conclude that the award below was excessive and that a reduction, as above indicated, is warranted. Concur — Murphy, J. P., Lupiano, Capozzoli and Lane, JJ.